979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.COLDWELL, BANKER & COMPANY and Coldwell, Banker ResidentialReal Estate, Plaintiffs-Appellees,v.Louis DeMAURO, Home International, Inc., Previews Propertiesand Previews International, Inc., Defendants-Appellants.
No. 92-1369.
United States Court of Appeals, Federal Circuit.
July 31, 1992.

D.N.J.
TRANSFERRED.
CLEVENGER, Circuit Judge.

ORDER

1
On June 25, 1992, the court directed Louis DeMauro, and permitted Coldwell, Banker & Company et al.  (Coldwell), to respond to the issue of whether this court has jurisdiction over this appeal.   DeMauro responded on July 8, 1992.   Coldwell did not respond.


2
DeMauro appeals from a judgment entered by the United States District Court for the District of New Jersey.   DeMauro states that this case involves the issue of ownership of a trademark.   On the basis of DeMauro's statement, it appears that this court lacks jurisdiction over the appeal, 28 U.S.C. § 1295, and that the case should have been appealed to the United States Court of Appeals for the Third Circuit.


3
Accordingly,

IT IS ORDERED THAT:

4
Absent objection, this case will be transferred to the United States Court of Appeals for the Third Circuit within 14 days.